Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adriana Burgy on March 14, 2022.

The application has been amended as follows: 
In the claims:
	In claim 42, line 34, “repeating expanding and following” has been changed to --the repeated expanding steps follow--.
	In claim 62, line 2, --comprises gripping elements and-- has been inserted after “device”.
	In claim 65, line 2, “the” before “gripping” has been deleted.
	Non-elected claims 68-82 have been canceled as follows:
	Claims 68-82 (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Among the closest prior art, Midgley (US 1,760,880) discloses a process for handling tires in which a built flat band casing, which would have been readily understood by the ordinary artisan as being uncured and thus green, is arranged around a profiling unit (Fig. 1) and then profiled by expanding the tread in a radially outer direction to impart a convex profile (Fig. 2).  Engagement by a transfer member which engages the tire and mechanically restrains and maintains the convex profile is also provided - note “means for grasping” to hold the tire expanded as described at page 2, lines 105-125.  Midgley does not however teach or render obvious profiling as claimed in which a profiling member is expanded and contracted, this expanding and contracting being cyclically repeated at least twice, the expanding step being repeated within less than about 30 seconds with progressively increasing intensity of the profiling member and the repeated expanding steps follow one another within a first time less than about 30 seconds.  Heston (US 2,741,799) is directed to shaping tires with a bladder and suggests that fluid pressure in the shaping device may be alternately increased and decreased to alternately engage and disengage the shaping device from the tire to help remove air pockets (col. 4, lines 67-74).  Heston is however directed to shaping a tire in a curing press rather than profiling to be engaged by a transfer member to at least partly maintain the profile as claimed and further does not suggest expanding and contracting being cyclically repeated at least twice, the expanding step being repeated within less than about 30 seconds with progressively increasing intensity of the profiling member and the repeated expanding steps follow one another within a first time less than about 30 seconds as claimed.  Waller (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 14, 2022